Citation Nr: 1535133	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  05-34 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for a left wrist disability.

4.  Entitlement to service connection for residuals of a traumatic brain injury (TBI),
claimed as a concussion with blackouts, memory loss, and poor concentration.

5.  Entitlement to service connection for progressive ataxic syndrome.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board
WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served with the United States Navy and Navy Reserve.  He served on
active duty from November 1972 to November 1974, and from December 2002 to
October 2003.  He also had active duty for training (ACDUTRA) from August 7 to
August 17, 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from
December 2004 and March 2005 rating decisions by the Department of Veterans
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran was scheduled for a RO hearing before a Decision Review Officer in
November 2006, however, it was decided that the hearing would be postponed until
additional service records were obtained.  The Veteran failed to report to the
rescheduled hearing in June 2011.  In July 2013, the Veteran testified at a Board videoconference hearing before the undersigned; a transcript of the hearing is of
record.

In December 2013, the Board remanded the case for additional evidentiary development.

While the case was in Remand development, the RO granted service connection for cervical spine disability and depression.  Those issues are therefore not before the Board.
The Board notes that additional evidence was submitted after the April 2015 Supplemental Statement of the Case (SSOC), and no waiver from the Veteran was received.  However, the Board notes that this evidence was either previously submitted or is duplicative of evidence already of record.  Thus, a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.  

The issues of entitlement to service connection for left wrist disability, low back disability, progressive ataxic syndrome, and residuals of TBI, as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left foot disability is not the result of a disease or injury during his period of ACDUTRA in August 2000.

2.  The Veteran's left foot pes planus was demonstrated on examination prior to the Veteran's period of active duty from December 2002 to October 2003.

3.  An increase in severity of left foot pes planus was not shown during the Veteran's period of active duty from December 2002 to October 2003.

4.  Left foot degenerative arthritis clearly and unmistakably existed prior to the Veteran's period of active duty from December 2002 to October 2003.

5.  There is no clear and unmistakable evidence that left foot degenerative arthritis was not permanently aggravated beyond its natural progression during the Veteran's period of active duty from December 2002 to October 2003.

6.  Left foot degenerative arthritis did not have its onset during active service, is not otherwise related to service, and did not first manifest within one year of separation from service.

7.  The Veteran's left foot hallux valgus did not have its onset during active service and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for a left foot disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the requisite notice of the division of responsibility between the Veteran and VA for obtaining evidence in August 2004, prior to the initial December 2004 rating decision.  A subsequent February 2011 notice informed the Veteran of the evidentiary requirements for service connection, and the process by which disability ratings and effective dates are assigned.  The claim was subsequently readjudicated in the February 2013 SSOC, thereby curing any timing defect.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

The Board also concludes VA's duty to assist has been satisfied.  The evidence of record includes VA treatment records, various private treatment records, Social Security Administration (SSA) records, and the VA examination reports.  The Board notes that some of the Veteran's service treatment records (STRs) are not of record.  An April 2011 response from the National Personnel Records Center noted that all STRs were already in VA's possession.  An April 2011 response from the Records Management Center indicated that no additional records could be found for the periods November 1972 to November 1974 and December 2002 to October 2003.  In December 2011, the RO mailed a 10-day letter to inform him of the unavailability of additional STRs.  A December 2011 RO Memorandum made a formal finding of the unavailability of the Veteran's STRs.

Having reviewed the record in this case, the Board finds that the RO has attempted to obtain the Veteran's STRs to the extent possible. The Board concludes that it is reasonably certain that these records do not exist and further efforts to obtain those records would be futile.

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in July 2013.  At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's service history and his current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Finally, the Board finds substantial compliance with the December 2013 remand instructions regarding the claims decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (Board remand orders require substantial, not strict, compliance).  First, all outstanding VA treatment records were obtained and associated with the claims file.  Second, an additional VA examination was conducted following review of the additional treatment records, which is adequate for rating purposes.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). Presumptive periods do not apply to ACDUTRA or INACDUTRA. Id.  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for certain chronic diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate.  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).
Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is a chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111.

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service and by clear and unmistakable evidence that the disease or injury was not aggravated by service. 
38 C.F.R. § 3.304(b); VAOPGCPREC 3-03 (2003), 69 Fed. Reg. 25178 (2004);  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder on a direct-incurrence basis, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, Section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under Section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Analysis

The Veteran asserts that his left foot disability is due to a falls he sustained during ACDUTRA in August 2000 and active duty in December 2002.  At the outset, the Board notes that the Veteran does not assert, nor does the evidence demonstrate, symptoms of a left foot disability during the Veteran's first period of active duty in November 1972 to November 1974.  Additionally, although the Veteran also sustained a fall in March 2003, he does not attribute his left foot disability to that fall.  In any event, as the record reflects that this injury was the result of willful misconduct, namely alcohol abuse, and is therefore a bar to establishing service connection.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.301; see October 2012 Administrative Decision.

Turning to the evidence of record, an August 1989 Reserve reenlistment examination noted pes planus.  In January 2000, the Veteran complained of left foot and ankle pain.  There was no particular injury that he knew of.  He went to the ER because it got so bad walking on it.  Physical examination revealed pain and tenderness into the lateromalleor area into the 5th metatarsal (MT) area.  An x-ray showed mild soft tissue edema without evidence of acute fracture or dislocation.  In July 2000, the Veteran reported that his foot and leg became inflamed and red.  He was treated with antibiotics.  Physical examination revealed pain and tenderness into the left foot area.  X-rays showed a bone spur and some inflammation on the sesamoid bone underneath the large toe.  The examiner assessed a probable gout flare up.  In August 2000, the Veteran complained that his left foot continued to bother him.  The examiner noted left foot swelling and the gout therapy did not work.

Later in August 2000, the Veteran reported a fall one week prior (during his period of ACDUTRA) from 12 feet high.  He had left foot swelling which was ongoing for 1 month.  A bone scan revealed intense focal hyperemia and increased delayed uptake in the first metatarsal phalangeal (MTP) joint and the first interphalangeal (IT) joint of the left foot.  The examiner noted that these findings likely represented fractures, although severe trauma or inflammatory arthritis could also give this appearance.

A December 2002 STR notes that the Veteran was placed on light duty for a left ankle sprain 3 days after he arrived to Cuba.  Shortly after that, he fell on the stairs while using crutches.  

On September 2006 VA examination, the Veteran reported he sustained a left foot injury in 2002 when he turned his ankle.  He developed swelling and was treated with ace bandage for 2 to 3 days.  His current complaints were pain and swelling off and on, and some stiffness.  Physical examination revealed mild swelling of both ankles.  There was mild tenderness of the left ankle.  He had flat feet, and he also had a bunion in the left foot with mild 5 degrees hallux valgus.  X-ray showed severe degenerative osteoarthritis left first MTP joint and mild degenerative changes of the IT joint of the left great toe, and pes planus.  The examiner noted that pes planus and degenerative changes preexisted the Veteran's period of ACDUTRA in August 2000.  The examiner could not resolve the issue of whether there was an increase in symptoms during ACDUTRA without mere speculation.

On September 2014 VA examination, the examiner diagnosed degenerative joint disease (DJD), pes planus and hallux valgus.  Based on a review of the record and physical examination, the examiner opined that the Veteran's pes planus and DJD of the left foot clearly and unmistakably preexisted service and was not aggravated beyond its natural progression by his in-service fall in 2000 or during service from 2002 to 2003.  His x-rays by that time period were noted as moderate to severe and the fall in 2002 did not make the DJD or pes planus worse.  The severity of the progression of the Veteran's DJD is what would be expected with aging.  The hallux valgus was not noted during service and is more likely than not due to changes associated with aging and is less likely than not due to or caused by his active military service to include the August 2000 or December 2002 traumas.

Based on the foregoing, the Board finds that service connection for left foot disability is not warranted.  Regarding left foot pes planus, which was noted on examination prior to the Veteran's service from December 2002 to October 2003, the Veteran has not met the burden of establishing an increase of severity of pes planus during service to allow for the presumption of aggravation to attach.  See 38 U.S.C.A. § 1153.  To the contrary, the competent medical evidence of record establishes that any increase in severity of pes planus during service was due to the natural progress of the disease.  

Regarding left foot degenerative arthritis, which was not noted on examination prior to the Veteran's service from December 2002 to October 2003, the medical evidence of record demonstrates that such disability clearly and unmistakably preexisted his period of active duty from December 2002 and October 2003.  Both the September 2006 and September 2014 VA examiners, who reviewed the complete claims file, including the August 2000 bone scan, determined that degenerative arthritis was present prior to active service, and there is no competent medical evidence to the contrary.  However, as the September 2006 VA examiner was unable to reach a conclusion on aggravation, the Board finds there is not clear and unmistakable evidence that degenerative arthritis was not aggravated during service, and the claim becomes one for direct service connection.  See Wagner v. Principi, 370 F.3d at 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  

Regarding direct service connection for left foot degenerative arthritis and hallus valgus, there is evidence of a current disability and an in-service injury.  However, the September 2014 VA examiner specifically opined that these conditions were the result of the aging process, that the degenerative arthritis was in no way worsened by the 2000 or 2002 in-service falls, and that hallux valgus was not attributable to these falls.  Nor did arthritis first manifest to a compensable degree within one year of separation from service in October 2003.  

The Board places significant probative value on the September 2014 VA medical opinion.  The September 2014 opinion is consistent with the medical evidence of record and is supported by sound reasoning.  The opinion is further buttressed by the September 2006 VA examination report.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board finds that, as a lay person, while the Veteran is competent to reports symptoms of the foot that he experiences at any time, neither the Veteran nor his representative has been shown to have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding whether the preexisting pes planus was aggravated by active service, or whether his current hallux valgus and arthritis of the left foot was incurred in service.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The Veteran's foot disability is also a medically complex disease process because of its multiple etiologies, requires specialized testing required to diagnose, and manifest symptomatology that overlaps with other disorders.  Woehlaert, 21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  As such, the Board finds that the Veteran's lay statements are not competent evidence on the question of aggravation or nexus.

For reasons outlined above, the preponderance of the evidence is against the claim for service connection for a left foot disability; there is no doubt to be resolved, and service connection for a left foot disability is not warranted.


ORDER

Service connection for left foot disability is denied.


REMAND

The Board finds that the VA opinions obtained pursuant to the December 2013 Remand are inadequate and further clarification is necessary.

The Veteran asserts that his low back, progressive ataxic syndrome, and left foot disabilities are due to a fall sustained during ACDUTRA in August 2000.  He asserts that his residuals of a TBI are due to a concussion sustained while on active duty in December 2002.  See July 2013 Hearing Transcript.   

Regarding the low back disability, the September 2014 VA opinion does not address whether the Veteran's current degenerative disc disease and spondylolysis was related to a disease or injury during the Veteran's August 2000 period of ACDUTRA.  Accordingly, an addendum opinion is necessary.

Regarding the claim for progressive ataxic syndrome, the September 2014 VA examiner noted that there was no mention of ataxia until May 2004.  The examiner further mentioned a June 2004 VA progress note, and found that there were no other signs or symptoms of ataxia until the Veteran's February 2008 medical evaluation board note which stated that he had chronic ataxia "for the past 2 years."  Additionally, the examiner found that the Veteran did not exhibit current symptoms of ataxia.  Therefore, the examiner found that there was no evidence of ataxia syndrome before or during his active duty in 2002 to 2003.

Contrary to the examiner's findings, the Veteran's claims file contains findings of ataxia beginning at an August 2002 neurological consultation, during which the examiner indicated that the Veteran had ongoing gait instability for 1 to 2 years.  Moreover, treatment records between June 2004 and February 2008 note a diagnosis of ataxia.  The September 2014 VA examiner's opinion was therefore based on an inaccurate factual predicate.  Additionally, the Board notes that, as these treatment records contain diagnoses of ataxia during the appellate period, a current disability is demonstrated.  Therefore, an addendum opinion is necessary to clarify whether the Veteran's current diagnosis of ataxia was due to the August 2000 fall during ACDUTRA, or was aggravated by his period of active duty from December 2002 to October 2003.

Regarding the left wrist disability, the Veteran asserted at his Board hearing that he injured the left wrist during the fall on ACDUTRA in August 2000.  Two competing medical opinions pertain to the etiology of the left wrist disability; however, both are based on an inaccurate factual predicate.  The April 2015 positive opinion attributes the Veteran's current left wrist disability to a fall in 2002, citing a 2002 x-ray that diagnosed degenerative arthritis.  However, the x-ray showing degenerative arthritis is dated January 2002, prior to the Veteran's period of active duty from December 2002 to October 2003.  Moreover, the x-ray was obtained in response to a complaint of recent fall on his left wrist.  The September 2014 negative opinion noted that the Veteran denied a history of injury or trauma to the left wrist, and that there was no evidence of arthritis within a year of the Veteran's October 2003 separation from active duty.  Thus, clarification is necessary to determine whether the Veteran's current left wrist disability is due to the August 2000 fall while serving on ACDUTRA, or whether the Veteran's preexisting degenerative arthritis of the left wrist (diagnosed in January 2002) was aggravated by his period of active duty in December 2002 to October 2003.

Regarding the claim for residuals of a TBI, the medical evidence of record indicates that the Veteran sustained a concussion in October 1987, and was seen for memory problems.  The September 2006 VA examiner found "no evidence of increase in level of findings for concussion in 2002 over that previously shown."  The September 2014 VA examiner failed to discuss the preexisting concussion and complaints of memory problems.  Accordingly, an addendum opinion is required to address any relationship to the August 2000 fall and clarify whether the Veteran's residuals of a TBI clearly and unmistakably preexisted his period of active duty from December 2002 to October 2003, and if so, whether or not the residuals were clearly and unmistakably not aggravated by his period of active duty, to include his December 2002 concussion.

Updated VA treatment records should also be secured on remand.

Finally, as the Veteran's claim for a TDIU is "inextricably intertwined" with the service-connection claims being remanded herein, it must also be remanded pending completion of the Remand orders.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  Then forward the claims file, including a copy of this Remand, to the September 2014 VA examiner (or another suitably qualified examiner, if unavailable) for an addendum opinion regarding the claimed low back, progressive ataxia, and left wrist disabilities.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The examiner should respond to the following:

a.  Low back:  Is it at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spondylolysis (as noted on the August 2000 bone scan) was due to the August 2000 fall during ACDUTRA?
b.  Progressive ataxic syndrome: Is it at least as likely as not (50 percent or greater probability) that the Veteran's current ataxic syndrome is a result of the August 2000 fall from a ladder during ACDUTRA?  For purposes of rendering this opinion, please concede the presence of a current disability.  See June 2004 and February 2008 treatment records noting a diagnosis of ataxia

If not, is there clear and unmistakable (undebatable) evidence that the Veteran's progressive ataxic syndrome (see August 2002 neurological consultation) did NOT undergo an increase in severity beyond the natural progress of the disability during the Veteran's service from December 2002 to August 2003, to include as a result of the December 2002 fall, but excluding the March 2003 fall from a chair while intoxicated?

c.  Left wrist: Is it at least as likely as not (50 percent or greater probability) that the Veteran's current left wrist arthritis and carpal tunnel syndrome is a result of the August 2000 fall from a ladder during ACDUTRA?

If not, is there clear and unmistakable (undebatable) evidence that the Veteran's left wrist disability did NOT undergo an increase in severity beyond the natural progress of the disability during the Veteran's service from December 2002 to August 2003, to include the December 2002 fall, but excluding the March 2003 fall from a chair while intoxicated?  In addressing this question, the examiner must discuss the January 2002 x-ray finding of degenerative arthritis of the left wrist.

d.  Residuals of TBI: Is it at least as likely as not (50 percent or greater probability) that the Veteran's residuals of a TBI (as diagnosed in the September 2006 VA examination) are due to the August 2000 fall during ACDUTRA?  For purposes of rendering this opinion, please concede the presence of a current disability.  See September 2006 VA examination.

If not, is there clear and unmistakable (undebatable) evidence that the Veteran's residuals of a TBI, including blackouts, memory loss, and poor concentration preexisted his period of active duty from December 2002 to August 2003?  For purposes of rendering this opinion, please concede the presence of a current disability.  The examiner is requested to address the October 1987 neurosurgery note indicating a prior concussion and current complaints of memory problems.

If the examiner finds there is clear and unmistakable evidence that the Veteran's residuals of a TBI preexisted his period of active duty from December 2002 to August 2003, is there clear and unmistakable evidence that the Veteran's residuals of TBI did NOT undergo an increase in severity beyond the natural progress of the disability during the Veteran's service from December 2002 to August 2003, to include the December 2002 fall, but excluding the March 2003 fall from a chair while intoxicated?  For purposes of rendering this opinion, please concede the presence of a current disability.  

If there is NOT clear and unmistakable evidence that the Veteran's residuals of a TBI preexisted his period of active duty from December 2002 to August 2003, is it at least as likely as not (50 percent or greater probability) that the Veteran's residuals of TBI had their onset during service or are otherwise related to active service from December 2002 to August 2003, to include the December 2002 fall, but excluding the March 2003 fall from a chair while intoxicated?  For purposes of rendering this opinion, please concede the presence of a current disability.  

A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion/s without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

3.  Then, readjudicate the issues remaining on appeal.  If any of the claims remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


